Citation Nr: 0525810	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to service connection for colon cancer.

3.  Entitlement to service connection for a rectal condition 
manifested by a strong uncontrollable odor.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO). 

In his February 2004 Substantive Appeal (VA Form 9), received 
in March 2004, the veteran requested a hearing at the RO 
before a Member of the Board (now called a Veterans Law Judge 
(VLJ)).  And the RO scheduled his travel Board hearing for 
May 2005.  But in April 2005, he withdrew his hearing 
request.  38 C.F.R. § 20.704(e) (2004).  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  There is no clinical evidence or opinion of record 
indicating the veteran currently has prostate cancer.

3.  There is no clinical evidence or opinion of record 
indicating the veteran currently has colon cancer.  

4.  The veteran has no disability manifested by a strong 
rectal odor that is due to his service in the military - 
including from his purported exposure to radiation.




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Colon cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  A disability manifested by strong rectal odor was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in February 2003, so prior to the 
April 2003 RO decision being appealed.  

According to the VCAA, VA must request that the claimant 
provide any evidence in his possession that pertains to his 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that he provide any evidence in his 
possession pertaining to his claims, this is nonprejudicial 
and, hence, merely harmless error.  The RO has consistently 
requested that he provide information pertaining to his 
claims.  When he has provided information about where he was 
treated for his conditions, the VA has obtained said records.  
He has also scheduled for a hearing before a Veterans Law 
Judge at the RO, but he withdrew his request for such 
hearing.  Regarding his claimed conditions, although the RO 
obtained all records he identified, none of the records 
contain a diagnosis of prostate cancer, colon cancer, or a 
disability manifested by strong rectal odor.

Among other things, the VCAA requires that VA will provide a 
medical examination when the record of the claim does not 
contain sufficient medical evidence for VA to adjudicate the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  The VCAA duty to assist regarding the 
necessity of a medical examination does not attach where a 
veteran simply relates disorders to military service and 
there is no medical opinion relating them to service or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms he reported.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  So in this 
particular case, there is no reasonable possibility that an 
examination would aid in substantiating the veteran's claims 
- as there is no indication he has or ever had prostate 
cancer, colon cancer, or a disability manifested by strong 
rectal odor.  As such, the record is sufficient for a 
decision.  Therefore, the net result is that he has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  



Thus, the veteran clearly is not prejudiced because he is 
fully aware of what the evidence needs to show - even were 
the Board to assume for the sake of argument that his VCAA 
notice is somehow inadequate.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128-30 (2005) (if VA fails to inform the 
veteran regarding what information and evidence is necessary 
to substantiate the claim, VA must demonstrate there was 
clearly no prejudice to him based on any failure to give 
such notice).  The Court went on to hold in Mayfield that an 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).

There is no evidence missing from the record that must be 
part of it for the veteran to prevail on the claims.  The 
Defense Threat Reduction Agency (DTRA) has confirmed the 
veteran was a participant in Operation TUMBLER-SNAPPER and 
that a dose reconstruction of his exposure to ionizing 
radiation in service would be forwarded to the RO.  This dose 
reconstruction is not yet of record.  But this information is 
not needed to decide his claims at issue because there is no 
medical evidence on file confirming he currently has prostate 
cancer, colon cancer, or disability manifested by a strong 
rectal odor.  So his claims will have to be denied, 
regardless.  See Part II of this decision, below, for further 
explanation of this.  This being the case, the content of the 
VCAA notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Consequently, further VCAA notice is not required.



II.  Governing Laws, Regulations and Legal Analysis

A.  Service Connection Claims

Generally, service connection may be granted for disability 
resulting from a personal injury sustained or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease during service in the line of 
duty, beyond its natural progression.  38 U.S.C.A. §§ 1110, 
1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection also may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing the veteran 
currently has the conditions alleged.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(38 U.S.C.A. § 1131 also requires the existence of a present 
disability for VA compensation purposes).

The veteran seeks entitlement to service connection for 
prostate cancer, colon cancer, and a disability manifested by 
a strong uncontrollable rectal odor.  He contends these 
conditions are the result of his exposure to ionizing 
radiation during Operation TUMBLER-SNAPPER for the period 
from April 1, 1952, through June 20, 1952.  See 38 C.F.R. § 
3.309(d)(3)(v)(G) (2004).  In a letter dated in December 
2003, the DTRA confirmed he participated in Operation 
TUMBLER-SNAPPER.  He has offered no other theory of 
entitlement in this case and, therefore, the Board will limit 
its decision accordingly.  



Service connection for a condition, claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three ways.  First, VA has 
identified certain diseases that are presumed to be the 
result of radiation exposure.  Such a presumption, of course, 
must be based upon a finding that the veteran was, in fact, 
exposed to radiation.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, there are other radiogenic diseases that 
may be service connected directly under the special framework 
set forth in 38 C.F.R. § 3.311.  The list of radiogenic 
diseases, however, is not exclusive.  The veteran may provide 
competent scientific or medical evidence that the disease 
claimed to be the result of radiation exposure is, in fact, a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Third, even if 
the disease in question is not listed in 38 C.F.R. § 3.309 or 
is not a radiogenic disease under § 3.311, the veteran is not 
foreclosed from proving direct service connection by 
establishing direct actual causation under 38 U.S.C.A. § 1110 
(2004) and 38 C.F.R. § 3.303 (2004).  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

While certain diseases are presumed to be the result of 
exposure to ionizing radiation in service, such as that which 
might have been sustained during Operation TUMBLER-SNAPPER, 
the veteran has not been found to have any of those diseases.  
See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

B.  Prostate Cancer 

The only support for the assertion that the veteran has or 
ever had prostate cancer in his present appeal is found in 
his own unsubstantiated lay statements.  And as a layman, he 
simply is not qualified to render a medical diagnosis or a 
medical opinion - to confirm he has prostate cancer and, 
aside from this, to etiologically link this condition to 
radiation exposure in service, even assuming he experienced 
radiation exposure.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Mercado-Martinez v. West, 1 Vet. App. 
415, 419 (1998), citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).



In the complete absence of any medical evidence of record 
whatsoever confirming the veteran currently has prostate 
cancer, the preponderance of the evidence is against this 
claim, and the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 3.102; Cartwright v. Derwinski, 2 Vet. App. 24, 26 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

C.  Colon Cancer

Just like the analysis above, the only support for the 
assertion that the veteran has or ever had colon cancer in 
his present appeal is found in his own unsubstantiated lay 
statements.  Three benign colon polyps were removed in May 
2000, however, the medical evidence of record contains no 
diagnosis of colon cancer.  And he is not qualified to render 
a medical diagnosis or a medical opinion to confirm he has 
colon cancer and, even if he does/did, to etiologically link 
it to his service in the military, including any radiation 
exposure he may have experienced in the manner alleged.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Mercado-Martinez v. West, 1 Vet. App. 415, 419 (1998), citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

So in the complete absence of any medical evidence of record 
whatsoever confirming the veteran currently has colon cancer, 
the preponderance of the evidence is against this claim, and 
the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 
3.102; Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

D.  Disability Manifested by Strong Rectal Odor

Mere symptoms, such as a strong rectal odor, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .") Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

There is no evidence of record that the veteran's putative 
strong rectal odor is from a current, chronic disability.  
And as laymen, he and the two friends who spoke on his behalf 
are not qualified to render a medical diagnosis or a medical 
opinion that any current disability is related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Mercado- Martinez v. West, 1 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Because of this, the preponderance of the evidence is against 
this claim, meaning the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.


ORDER

Service connection for prostate cancer is denied.  

Service connection for colon cancer is denied.

Service connection for a disability manifested by a strong 
rectal odor is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


